  Case 19-13496         Doc 18     Filed 06/05/19 Entered 06/05/19 13:51:46           Desc Main
                                     Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                                Case No.: 19-13496
                                                      Chapter: 13
            Dorothy J. Knight                         Plan filed on 05/09/2019
                                                      Confirmation Hearing: 7/16/19

                                          Debtor(s)   Judge Carol A. Doyle


              OBJECTION TO CONFIRMATION OF PLAN FILED ON 05/09/2019



        NOW COMES NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING,
and/or its assigns (hereinafter “Movant”), by and through its attorneys, Codilis & Associates,
P.C., and moves this Honorable Court for an Order denying confirmation of Debtor’s plan filed
on 05/09/2019 and in support thereof states as follows:


        1.        Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 5/9/19 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal
Operating Procedure 15(a) of the United States District Court for the Northern District of
Illinois;


        2.        Movant intends to file a claim secured by an interest in the real property
commonly known as 27 N. Latrobe Avenue, Unit 2, Chicago, IL and that the Chapter 13 plan
herein proposes that Debtor cure the pre-petition arrearage claim through the Chapter 13 Trustee
while maintaining current, post-petition mortgage payments;


        3.        That although Movant intends to file a proof of claim indicating an estimated pre-
petition arrearage in the amount of $71,699.88, the proposed plan provides for payment of only
$26,000.00 in contradiction of Movant’s rights under 11 U.S.C. §1322(b)(2) and/or §1322(b)(5);


        4.        That assuming Debtor makes all Chapter 13 plan payments in a timely fashion,
the plan would have to be administered for approximately 120 months in order to pay Movant’s
estimated pre-petition arrearage in full and said cure is unreasonable and fails to adequately
protect Movant’s interest;
    Case 19-13496           Doc 18         Filed 06/05/19 Entered 06/05/19 13:51:46         Desc Main
                                             Document     Page 2 of 2

         5.        That sufficient grounds exist for denial of confirmation as Debtor’s plan:
                   a.        Fails to cure Movant’s pre-petition arrearage claim amount in full;
                   b.        Fails to cure Movant’s pre-petition arrearage claim within a
                   reasonable time; and


         6.        Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding subject to court approval, including:
                             $550.00           for Objection to confirmation of the Chapter 13 plan
                             including plan review and attending confirmation, if not separately
                             billed


         WHEREFORE, NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING
prays this Court deny confirmation of the plan allowing the fees and costs described herein to be
added to the indebtedness pursuant to the terms of the note and mortgage, and for such other and
further relief as this Court may deem just and proper.
         Dated this 6/5/2019
.
                                                               Respectfully Submitted,
                                                               Codilis & Associates, P.C.


                                                               By: /s/ Grant Simmons

                                                               Berton J. Maley ARDC#6209399
                                                               Rachael A. Stokas ARDC#6276349
                                                               Peter C. Bastianen ARDC#6244346
                                                               Joel P. Fonferko ARDC#6276490
                                                               Brenda Ann Likavec ARDC#6330036
                                                               Grant W. Simmons ARDC#6330446
                                                               Codilis & Associates, P.C.
                                                               15W030 North Frontage Road, Suite 100
                                                               Burr Ridge, IL 60527
                                                               (630) 794-5300
                                                               C&A FILE (14-19-05013)

NOTE: This law firm is a debt collector.
